DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LUIS CASTILLO,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2535

                          [December 26, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 2008-CF-011497-CMB.

   Luis Castillo, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                           *            *        *

   Not final until disposition of timely filed motion for rehearing.